Conley Byrd, Justice. This is an action by Bettye Walker Yarbrough, the only surviving heir of A. C. "Jack” Walker, to set aside a deed executed August 20th and delivered to appellees Clara A. Coats and Artie Lee Bernard by Walker as a gift on October 13th before his death on November 12, 1969. For reversal of the Chancellor’s decision upholding the deed, Mrs. Yarbrough contends that her father A. C. "Jack” Walker was mentally incompetent at the time and that the deed is void for want of a definite description of the land to be conveyed. The test of mental competency to execute a deed is stated in Donaldson v. Johnson, 235 Ark. 348, 359 S.W. 2d 810 (1962), in this language: “If the maker of a deed, will, or other instrument has sufficient mental capacity to retain in his memory, without prompting, the extent and condition of his property, and to comprehend how he is disposing of it, and to whom, and upon what consideration, then he possesses sufficient mental capacity to execute such instrument. Sufficient mental ability to exercise a reasonable judgment concerning these matters in protecting his own interest in dealing with another is all the law requires. If a person has such mental capacity, then, in the absence of fraud, duress, or undue influence, mental weakness, whether produced by old age or through physical infirmities, will not invalidate an instrument executed by him.” The proof shows that Mr. Walker was an eccentric man who retired early in life. He divorced his first wife, the mother of appellant, in 1950, married a second wife, from whom he was shortly divorced, and thereafter lived with different people. He would “pop-in” and abruptly depart from visits with his relatives. In doing so he often carried a milk goat with him. He apparently met Lydia Breckenridge who was looking after him at the time of his death, at an organic food store a number of years ago. He distrusted his daughter’s business judgment so much that he had the house in which she lives and for which he paid put in the name of her aunt. On August 5th he executed a power of attorney to appellant and her mother to execute deeds to a portion of the property involved. Thereafter he left appellant’s home and drove to North Carolina to visit appellees. While there on August 20th he acknowledged the deed in question before a notary public but returned to Arkansas with the deed. Sometime in September appellant checked him into the hospital but he left sometime in the night and woke her up in the early morning hours by pulling on her toes. On October 11, 1969, he arranged for his longtime friend and nurse Lydia O. Breckenridge to fly in from California to Hot Springs, Arkansas. About 3:00 a.m. October 12, he and his nurse departed Hot Springs to go to his ranch at Russellville, Arkansas. Monday morning, October 13 th, he borrowed Roy Dennis’ car and he and his nurse drove to a bank in Russellville where he got the deed and asked his nurse to mail it to Artie Lee Bernard in North Carolina. After returning from the bank in Russell-ville he told his nurse that they left Hot Springs just in time because “they’re after both of us. If we hadn’t gotten out we would have both been killed.” While in Russellville they used Roy Dennis’ car because Mr. Walker didn’t want his car recognized. Lydia Breckenridge testified that when Mr. Walker was getting around so early to go to the bank, she told him that the bank would not be open to which he replied that while the bank might not be open, he still knew how to get in. When they arrived before banking hours he went in a side door and came back with the deed. Dr. Richard E. Walters, a psychiatrist, treated Mr. Walker from October 24th to October 31st. He referred to Mr. Walker’s “perseverating or overly concentrating on keeping the control of his property.” After relating that Walker brought up these statements spontaneously the record shows the following: “Q. What was this theme? A. That there was someone, some group of people, that was attempting to take his property away from him; and that he had desired to preserve it by giving it away to some charitable organization. This was not what I would call an organized delusion, in that he did not believe that a specific person or group was plotting to take it away in the terms of the communist party or foreign agents or someone of a bizarre or fantastic nature. It was more of a feeling and a sense and a fear that somehow he would not be able to control his property. I would say it was a borderline delusion.”. . . “Q. Doctor as a result of your examination, did you reach an opinion that is to a reasonable medical certainty as to what his mental condition was at that time? A. The diagnosis that I made at that time was a non-psychotic — that is he was not psychotic in terms of frank distortion of reality — non-psychotic organic brain syndrome due to circulatory disturbance, that is arteriosclerosis.” Other testimony in the record shows that while visiting with the appellees in North Carolina, Mr. Walker carried on normal conversations, located a supply of goat milk and gave his usual advice on investments. In fact Mrs. Coats followed his financial advice and obtained a $1900 short term profit on the purchase of some Federal Reserve notes. Two days after Mrs. Bernard received the deed in the mail, Mr. Walker called to see if she got the deed and advised her to have it recorded. All parties agree that appellees visited in appellant’s home after Mr. Walker got out of the hospital. On those visits Mr. Walker recognized appellees and on one occasion took a $20 bill and sent after some fried chicken to feed them. When the record is considered under the law set out above, we cannot say that the Chancellor’s holding that appellant had failed to show her father’s mental incompetency is contrary to a preponderance of the evidence. We find no merit in appellant’s contention that the quit-claim deed is void for want of a definite description. The deed in question recites: “That I, A. C. (Jack) Walker an unmarried person, Grantor for and in consideration of the sum of One and No/100 Dollars ($1.00) to me cash in hand paid, the receipt of which is hereby acknowledged, do hereby grant, sell, and quitclaim unto Clara A. Coats and Artie Lee Barnard share alike on West Side Grantee, and unto ...h...heirs and assigns forever, the following lands lying in the County of Yell and State of Arkansas, to-wit: The South Half (Sh) of the Northwest Quarter (NW.K); the North Half (N V>) of the Southwest Quarter (SW Vi), of Section One (1), Township Five (5) North, Range twenty-one (21) West of the Fifth Principal Meridian, containing one hundred sixty (160) acres, more or less.” As we view the deed, it definitely conveys the land to the appellees. How they may hold the land among themselves is not a controversy before this court. Affirmed. Brown, Fogleman and Jones, JJ., dissent;